Citation Nr: 1204209	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and from June 2004 to November 2005.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and February 2008 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2006, the RO denied service connection for acid reflux and for breathing problems as due to an undiagnosed illness.  A statement from the Veteran received in March 2007 is accepted as a timely notice of disagreement with the denial of service connection for GERD.  Also, with respect to the breathing problems claim, a VA chest x-ray dated May 4, 2006 and received in March 2007 showed minimal atelectasis of the right lung base.  This new filing required a readjudication of the claim.  38 C.F.R. § 3.156(b).  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).; King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  

In February 2008, the RO denied service connection for a back disorder, breathing problems, hemorrhoids, and PTSD.  The Veteran perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, it is unclear whether the Veteran's service treatment records are complete.  Thus, on remand, efforts to obtain his complete service treatment records should be made.  Second, the Veteran should be examined for his back, breathing problems, GERD, PTSD, and hemorrhoids to determine if he has current disabilities which are related to service.  Finally, any recent VA treatment records should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and/or any other appropriate source and request complete copies of the Veteran's service treatment records, to include all clinical records, entrance and separation examinations, and records from the Tennessee Army National Guard.  Records from both periods of active service should be requested, as well as National Guard records dated through 2009.

If any records are not available, a negative reply is required.

2.  Obtain and associate with the claims file copies of the Veteran's treatment records from the James H. Quillen VA Medical Center Mountain Home, dated from January 2008 forward.

3.  After the foregoing development has been accomplished, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  

The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM- IV. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include the alleged stressor.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  Schedule the Veteran for a VA Persian Gulf Protocol examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests, including x-rays, should be conducted and all clinical findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the record shows objective indicators of  breathing problems due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) any current respiratory disability, including asthma, had its clinical onset during service or is related to any in-service disease, event, or injury.  

In providing this opinion(s), the examiner should acknowledge and discuss the complaints and findings noted in the service treatment records, the May 2006 chest x-ray showing minimal atelectasis of the right lung base, and the Veteran's complaints of continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

5.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) any current gastrointestinal disorder, including GERD and/or hemorrhoids, had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

6.  Schedule the Veteran for a VA orthopedic examination of his back.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests, including x-rays, should be conducted and all clinical findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current back disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the October 2006 x-rays (dated within one year of his separation from service) of the Veteran's spine showing mild spondylosis and questionable focal sacroileitis.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

8.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




